Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1, 4, 7, 13, 46, 49, 53, 55, 57, 66, 75-78, 80, 81, 86 and 87 are under consideration in this application.
            Claims 28 and 83 remain held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Election/Restrictions
The restriction requirement is still deemed sound and proper and the finality is hereby maintained.
Again, the application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein A is 4,4-dimethyl-5-oxo-2-thioxo-1-imidazolidinyl, B is 4-oxo-4H-pyrido[1,2-a]pyrimidin-7-yl wherein Z8 is N, Z9, Z10 are C, T is CH, R11 is CO, R2, R3, R9, Rf and Rg represent non-heterocyclic groups and R1, R5 and j as set forth in claim 1, exclusively.  All additional heterocycloalkyl rings are drawn to non-elected subject matter.
                             Improper Markush Grouping Rejection
Claims 1, 4, 7, 13, 46, 49, 53, 55, 57, 66, 75-78, 80, 81 and 87 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Again, the compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations.  The recited compounds present a variable core and thus the Markush Group(s) represented by B, T and Z8-Z11 render the claims clearly improper.  Moreover, the members encompass any and all unknown 3- to 10-membered heterocycloalkyl rings having any combination of heteroatoms and compounds having non-heterocyclic groups as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes mono, di,  etc. heteroaryl rings, which may be identified as follows i.e.,  pyridines, morpholines, thiomorpholines, piperazines, piperidines, oxiranes, tetrahydropyrans, azetidines, etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Applicants merely allege that they have amended to claims to overcome the rejection by limiting the ring A to a narrower scope. This is not persuasive because applicants have failed to limit the claims drawn to the elected subject matter currently under examination.  Applicants have failed to amend the definitions of ring B and T and any unknown 3- to 10--membered  Again, the claims are very broad encompassing the entire field of 3- to 10- membered heterocycloalkyl rings containing any combination of heteroatoms and non-heterocyclic groups.  Formula I encompasses such diversity with enormous variations of the substituents encompassing such breath of any and all heterocyclic containing moieties.  The subject matter cannot even be classified.  Let alone searched. A thiomorpholine is not a reference for a piperazine.   Only a few of the elected compounds have even been tested. The specification is speculative at best.  
There is no evidence that any of the claimed compounds treat prostrate cancer  As evidenced in the restriction requirement, when the combination core structure changes, the compounds do not belong to the same recognized class or compounds. The synthesis of such structurally diverse compounds with the expectation that they will treat prostrate cancer is incredible. 
Applicants have failed to amend the claims to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

80 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of applicants’ amendments to the claims, claim 80 lacks antecedent for the recited compound on page 12, line 4, of the instant response.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.
Claims 4, 7, 13, 46, 49, 53, 55, 57, 66, 75-78, 80, 81 and 87 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten directed solely to the elected compounds.
Claims 86 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







plm
March 16, 2021